PER CURIAM.
We here review, on certiorari, the lower court’s second amended final decree entered pursuant to the mandate of this court in Rimmeir v. Dickson, Fla.1957, 93 So.2d 82. The amended decree here reviewed authorized further proceedings “so as to permit the plaintiffs to make a ‘definite showing of specific damages, if they can, resulting from infringement of plaintiffs’ tradename and trademark by defendants’.”
Assuming that by the use of the word “trademark” the lower court meant only a non-technical symbol designating the •defendants’ product — which is clearly the sense in which it was used in Rimmeir v. Dickson, supra — and that the plaintiffs’ •damages will, therefore, be properly limited to those referable to the unauthorized use by defendants of “the symbols designating the firm and those designating the products of defendant” (as distinguished from damages for the infringement of a technical trademark which, as noted in Rimmeir v. Dickson, Fla.1955, 78 So.2d 732, is not involved here) the petition for certiorari should be and it is hereby
Denied.
TERRELL, C. J., and HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., ■concur.